Citation Nr: 1628393	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-13 934	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for Grave's disease.

3.  Entitlement to service connection for asthma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to May 1991 with a period of active duty for training (ACDUTRA) from June 1980 to October 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was then transferred to the Cheyenne, Wyoming RO.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal was remanded by the Board in December 2014 to allow for further development of the claims, including claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to a total disability rating due to individual unemployability (TDIU).  The RO subsequently granted those two claims in a January 2016 rating decision.  Therefore, they are no longer before the Board.

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral hearing loss did not have its onset in service or within one year of the Veteran's discharge from service and is not shown to be a result of disease, event, or injury in service.

2. Grave's disease did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service.

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.385 (2015).

2. The criteria for service connection for Grave's disease have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in December 2014.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the December 2004 remand was to obtain outstanding VA treatment notes and schedule VA examinations.  The post-remand record shows that all available records were obtained and that the VA examinations requested were performed.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in May 2009, June 2010, and October 2010 satisfied the duty to notify provisions and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in general.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
 § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the VLJ identified the issues and advised the Veteran that she should offer evidence as to why her claimed disabilities are related to service and what happened in service to cause them.  Therefore, the VLJ complied with the duties under 38 C.F.R. § 3.102 (c)(2).  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing her with VA examinations.  The Veteran's service treatment records, VA treatment records, private treatment notes, Social Security Administration (SSA) records and the reports of September 2010 and July 2015 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any other outstanding records that need to be obtained for an equitable adjudication of the claims.

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and history, and clinically evaluated the Veteran.  Thereafter, the examiners provided opinions based on all the facts of record.  There is nothing to suggest that the clinical findings or opinions are not sufficiently grounded in the facts of the case or that any examiner reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss (as an organic disease of the nervous system), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, her medical records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

Presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309.

For VA compensation purposes, service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than ACDUTRA. Id. With regard to National Guard and Reserve service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  INACDUTRA is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law. Id.  

Bilateral hearing loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between her current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Multiple audiograms are found in service treatment records.  At the Veteran's February 1980 entrance examination, prior to her period of ACDUTRA, the audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
10
LEFT
30
15
15
15
15

On the evaluation in March 1984, the pure tone thresholds found were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
20
20
--
20
LEFT
50
20
20
--
25

An April 1988 periodic examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
20
20
LEFT
30
20
20
20
25

At a July 1989 physical, 13 months before the Veteran's period of active duty, the audiometric testing yielded pure tone thresholds below:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
20
15
25
LEFT
30
15
10
15
15

At the April 1991 physical at the end of the Veteran's active duty, the audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
00
00
10
LEFT
10
05
00
00
10

A March 1996 periodic examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
25
LEFT
15
10
5
10
10

The physician noted high frequency hearing loss in the right ear based on a pure tone threshold of 40 at 6000 Hertz.

The October 2000 "out-process" examination revealed hearing thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
20
30
LEFT
25
20
15
15
20

Based on the above results, audiometric findings showed a hearing loss disability at the March 1984 examination, but such a finding was belied by all subsequent VA examinations.  Therefore, the Veteran did not have a hearing loss disability as defined by VA regulations during her military service. 

The September 2010 VA audiological evaluation found these pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
45
50
LEFT
50
35
35
35
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear. 

At the July 2015 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
35
40
LEFT
35
35
30
35
40

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 52 percent in the left ear.  These results establish that the Veteran has a current disability of bilateral hearing loss under VA regulations.  38 C.F.R. § 3.385.

The September 2010 VA examiner provided an opinion that the Veteran's hearing loss was not related to service on the basis that it was not shown in service treatment records.  However, this is an insufficient rationale.  Hensley, 5 Vet. App. at 159; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The July 2015 VA examiner noted the Veteran's noise exposure from generators, diesel engines, and dental tools in service.  The examiner then found that there was no significant threshold shift during active duty.  The examiner opined that there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma, as concluded by a 2005 Institute of Medicine report and that it is less likely as not that the Veteran's bilateral hearing loss is a result of an event in military service.  

No competent opinion to the contrary has been offered by the Veteran.  Thus, the only evidence in support of the Veteran's claim that her current bilateral hearing loss is a result of service is her own assertions.  The Veteran's statements have emphasized her current disability and her in-service noise exposure.  While the Veteran is competent to speak to facts capable of lay observation, i.e. perceived hearing loss, she does not have the requisite expertise to determine the etiology of the disability. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the Board determines that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.   

Grave's disease 

The Veteran argues that she developed Grave's disease during her military service and that it was evidenced by weight gain.  Therefore, she contends that service connection is warranted for this disability. 

Treatment notes show that the Veteran was diagnosed with Grave's disease in 2004 and had radiation treatment.  She has subsequently been treated with Synthroid to remediate the resulting hypothyroidism.  

Post-service treatment notes reflect that the Veteran has been diagnosed with Grave's disease and asthma.  Therefore, she has a current disability with regard to this claim.  

However, service treatment records are silent for any complaint, treatment, or diagnosis related to Grave's disease.  Consistent with the Veteran's contentions, service treatment records reflect that she weighed 122 pounds in March 1996 and 139 in October 2000, but there is no indication that this weight gain of 17 pounds over 4 years was related to illness.  The July 2015 VA examiner noted that the weight changes that occur with hyperthyroidism normally involve profound weight loss, not weight gain.  Further, the examiner observed that the weight changes occurred between 1997 and 2000, four years before the diagnosis of Grave's disease in 2004.  Therefore, the examiner concluded that the Veteran's Grave's disease was less likely as not a result of her military service.

The Board has considered the Veteran's assertions regarding the onset of her Grave's disease, including that weight gain may be a symptom of the disease.  However, the determination of a relationship between the Veteran's weight gain and her Grave's disease requires specialized knowledge and expertise which the Veteran does not possess.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and Grave's disease.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for Grave's disease is denied.





REMAND

An additional VA opinion is necessary with regard to the Veteran's asthma claim.  In an October 2010 VA treatment note, the Veteran indicated that she experiences escalation of her asthma as a result of her symptoms of service-connected posttraumatic stress disorder.  Thus, the entitlement to service connection on a secondary basis has been raised by the record.  

Accordingly, the case is REMANDED for the following action:

1. Request and opinion from an appropriate VA examiner as to the etiology of the Veteran's asthma.  The claims file must be made available for review by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Upon review of the claims file, the examiner should respond to the following:

Upon review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not
 (i.e., at least a 50 percent probability) that the Veteran's asthma is caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities to include his service-connected acquired psychiatric disorder.

A complete rationale for any opinion advanced must be provided.

If an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

2. After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


